Citation Nr: 0619916	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for torn ligaments of 
right heel.

2.  Entitlement to service connection for degenerative disc 
disease of L5-S1, claimed as herniated disc and arthritis of 
the lumbar spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Marines 
from January 1976 to January 1980 and in the U.S. Navy from 
August 1981 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of service connection for a low back condition and 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence reflects that the veteran did not incur torn 
ligaments to his right heel during any period of service and 
does not have a current right heel disability.

2.  The veteran incurred an injury to his right shoulder in 
September 1978, and his current right shoulder condition 
(rotator cuff syndrome and degenerative joint disease of the 
acromioclavicular joint) is related to that in-service 
injury.




CONCLUSIONS OF LAW

1.  Torn ligaments of the right heel were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  A right shoulder disability was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Torn Ligaments Right Heel

The veteran contends that, while in the Navy, he injured his 
right heel and was told he had torn the ligaments.  He 
testified that he was treated for two episodes and, after the 
second episode of ankle swelling and foot pain, he was given 
a "no running" profile.  He testified that he currently 
receives no treatment for it but that if he walks too much or 
moves the right ankle the wrong way, his ankle will swell up 
which lasts for several weeks.  

Initially the Board must find that the veteran has a current 
disability of the right heel.  The medical evidence consists 
of 12 years of VA medical treatment records and private 
treatment records.  The private treatment records do not 
relate to the veteran's heel, but to other conditions.  A 
review of the VA treatment records shows only three records 
related to the veteran's right foot.  The first record is of 
an x-ray taken of the right foot in June 1995, which failed 
to show any evidence of a fracture, dislocation or bone or 
joint disease.  The impression was that of a normal right 
foot.  The second record is of an x-ray taken in September 
1995 of the right ankle, which again failed to reveal any 
evidence of a fracture or any other abnormality.  The final 
treatment record is from February 2003.  This record is a 
nurse's note which relates that the veteran reported swelling 
and soreness in the right ankle for two and one-half weeks.  
The treatment record of that date, however, fails to show any 
examination of the right ankle or diagnosis of the cause of 
the complaints of swelling and soreness in this ankle.  Thus 
the medical evidence fails to show that the veteran has a 
chronic right ankle condition.  The veteran's report of 
swelling and soreness in the right ankle in February 2003, 
without any record of treatment or diagnosis is insufficient 
to show the veteran has a current chronic disability related 
to his right heel.  

However, the veteran has testified that he continues to have 
problems with swelling and pain in the right heel/ankle.  
Even if the evidence reflected a current right heel 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection because there is no 
evidence that the veteran sustained an injury in service in 
which he tore the ligaments of the right heel.  The veteran's 
service medical records reflect that the veteran sustained a 
stress fracture to the right calcanous on September 4, 1981.  
His foot was placed in a gel cast and he was placed on light 
duty.  He was seen for follow up on the 9th, 15th and 21st of 
September.   None of these treatment notes indicate that the 
veteran had torn ligaments of the right heel.  And although 
the veteran testified that he was placed on a "no running" 
profile, there is no record of such a profile in the 
veteran's records.  

The preponderance of the evidence fails to show that the 
veteran incurred torn ligaments of the right heel during 
active service.  In addition, the post-service medical 
records fail to show a continuity of symptomatology from 
which an inference of in-service incurrence could be made.  
The first medical record shown related to the veteran's 
claimed condition is from June 1995 which is almost 14 years 
after the claimed injury occurred.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt rule does not apply.  Service 
connection is not warranted and the veteran's appeal must be 
denied.

Right Shoulder Condition

The medical evidence shows that the veteran is currently 
diagnosed to have rotator cuff syndrome and degenerative 
changes of the acromioclavicular joint.  

As to an in-service incurrence of an injury or disease, the 
veteran contends that he injured his right shoulder in a 
Marine Corp football game in September 1978 while he was 
stationed in Japan (Okinawa).  He said that it was not 
reported in his service medical records because he was 
supposed to rotate back to the States and he was told that if 
it was reported in his medical records he would have to stay 
in Okinawa for another six to eight weeks to finish his 
treatment before he would be sent back home.  He said that 
when he returned from Japan, he was on leave for five weeks 
at home.  In support of his claim, he submitted three letters 
from family members that corroborate his story that, when he 
returned from Japan, he had an injury to his right shoulder 
and his arm was in a sling.  

Each disabling condition for which a veteran seeks a service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a) (2005).  A review of the 
available personnel records, although not specifically 
showing the veteran's location, does reveal that he was 
assigned to the 3rd Marine Division, whose address is listed 
as FPO San Francisco, CA, and that he was transferred on 
September 12, 1978 to the 2nd Marine Division.  These records 
also show that he was on annual leave from September 13, 1978 
to October 14, 1978.  As of October 1978, the records show he 
was stationed in North Carolina until his discharge in 
January 1980.  Although these records do not actually 
indicate that the veteran was stationed in Japan, they do 
indicate that his unit was assigned overseas as shown by the 
FPO address in the records.  Furthermore, the time line set 
forth in these records is consistent with the veteran's 
statements as to his return from Japan and his month leave 
during which he recuperated at home from the right shoulder 
injury.

Thus the Board finds that there is sufficient evidence to 
afford the veteran the benefit of the doubt that he did in 
fact injure his right shoulder in service in September 1978.  
In order to establish service connection, however, the 
medical evidence must show a link between his current right 
shoulder disability and the in-service injury.

VA treatment records indicate that the veteran was seen in 
August 2002 for pain in his right shoulder.  The veteran 
reported a history of having dislocated that shoulder in 
1978.  The doctor stated in his treatment note that the 
injury and treatment described by the veteran indicates that 
this injury was probably an acromioclavicular joint injury at 
that time in 1978.  After physically examining him, the 
doctor diagnosed him to have right rotator cuff syndrome and 
degenerative joint disease of the right acromioclavicular 
joint.  X-rays taken at that time show degenerative changes 
to the acromioclavicular joint and subluxation of the 
acromioclavicular joint, possibly chronic. There is no other 
evidence, either positive or negative, related to the 
etiology of the veteran's right shoulder condition.  

The VA doctor's opinion is sufficient to establish a nexus 
between the veteran's current right shoulder condition and 
the in-service injury to it and, accordingly,  
service connection for his current right shoulder disability 
is warranted.

II. Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice was provided to the veteran in August 
2001 and November 2001 on his initial claim for service 
connection filed in July 2001.  Notice was provided to the 
veteran in September 2002 on his claim for service connection 
for a right shoulder condition.  

38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not already provided, if any, will 
assist in substantiating or is necessary to substantiate each 
of the five elements of the claim, including notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice on 
these two elements was sent to the veteran in March 2006.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notices were provided to the veteran in 
August 2001, November 2001 and September 2002, prior to the 
initial AOJ decisions on his various claims.  These letters 
advised the veteran of the first, second and third elements 
as stated above.  Although the notice letters provided to the 
veteran do not specifically contain the fourth element (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that the letters, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claims or possibly leading to such 
information and evidence.  He also was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted substantial evidence in connection with his claims, 
which indicates the veteran knew of the need to provide VA 
with evidence in support of his claims.  The veteran has, 
therefore, been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
he has done so.  Thus the Board finds that VA has satisfied 
its "duty to notify" the veteran.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical and personnel records are in the 
file.  VA outpatient records are in the file for treatment 
from May 1992 through May 2004.  The veteran did not identify 
any private medical treatment for his right shoulder and 
right heel conditions.  He has not identified any additional 
evidence other than that which he has already submitted.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
not afforded VA examinations on his claims.  As discussed 
below, an examination of the veteran's right shoulder is not 
necessary as the Board finds in favor of the veteran on this 
claim.  As for his right heel condition, an examination is 
not necessary as the medical evidence fails to show either 
that the veteran tore any ligaments in the right heel in 
service or that he currently has torn ligaments in the right 
heel or any other condition as a result thereof.  VA is only 
required to provide an examination if, based upon a review of 
the record, VA determines that an examination is necessary.  
A medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  The Board finds that the there is 
sufficient competent medical evidence to decide this claim, 
and therefore a medical examination or opinion is not 
necessary.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran and the veteran is not 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


ORDER

1.  Entitlement to service connection for torn ligaments of 
the right heel is denied.

2.  Entitlement to service connection for a right shoulder 
disability is granted.


REMAND

Psychiatric Disorder

The veteran has claimed service connection for a personality 
disorder, nonspecified adjustment reaction, depressive 
disorder and anxiety state.  Initially the Board notes that 
38 C.F.R. § 3.303(c) precludes service connection for a 
personality disorder as such is not a disease or injury 
within the meaning of applicable legislation.  The medical 
records, however, show the veteran also has diagnoses of 
acquired psychiatric conditions, such as anxiety disorder, 
depressive disorder and psychotic disorder.  Thus, the Board 
finds that the veteran's claim is more accurately reflected 
as one for an acquired psychiatric condition and all 
diagnoses of an acquired psychiatric disorder should be 
considered in determining the veteran's claim.

The veteran claims that he began having anxiety while in the 
Marines due to the "Hard Stress System" of training.  He 
contends that he almost deserted from the Marines due to his 
anxiety, but he got caught and was sent to a psychiatrist who 
got him a transfer from a combat unit to a noncombat unit.  
In support of his claim, the veteran submitted what appears 
to be a psychiatric evaluation dated in November 1978.  This 
record is not part of the service medical records received 
from the National Personnel Records Center (NPRC).  The copy 
submitted by the veteran is mostly unreadable.  The RO never 
sought to obtain this record directly from the NPRC although 
psychiatric treatment records are often kept separately from 
the general medical records.  Thus on remand, the RO should 
seek to obtain a more readable copy of this report directly 
from the NPRC.

VA treatment records show that the veteran continues to be 
treated in the Mental Hygiene Clinic with diagnoses of 
depressive disorder, anxiety disorder and psychotic disorder.  
A September 2003 treatment note indicates that the veteran 
had brought in materials from his claims file for the doctor 
to review, including the November 1978 psychiatric 
evaluation.  In an addendum to this note, the treating doctor 
stated that the papers from service appear to show some 
psychological problems at that time.  The doctor also noted 
that there were notes regarding an eye twitch which the 
doctor indicates could also have involved anxiety.  The 
doctor stated that "at this time, I can say that his medical 
notes from service may show that he was having difficulty 
with anxiety at that time."  This treatment note is not 
sufficient to support a grant for service connection because 
the doctor's opinion is too vague.  It is, however, 
sufficient to support obtaining a VA examination to obtain a 
definite opinion as to whether the veteran's current 
psychiatric disorders are related to his service in the 
Marines.  

The Board also notes that the veteran testified at his video 
hearing in May 2006 that he is receiving disability benefits 
from the Social Security Administration due to his 
psychiatric disorders, and he subsequently supplied a letter 
from the SSA so indicating.  VA must obtain Social Security 
Administration records pertinent to the veteran's disability 
status. See Baker v. West, 11, Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus it is 
necessary on remand for VA to make all efforts to obtain 
these SSA records.

Low Back

The Board finds that a new VA examination is warranted.  A VA 
spine examination was conducted in January 2003 but it is 
insufficient for several reasons.  First, not all of the 
veteran's medical records were before the examiner.  
Subsequently private treatment records relating to the 
veteran's back from 1989 and 1990 were submitted.  A CT scan 
of the lumbar spine at that time showed minimal central disk 
herniation at the L5-S1 level.  

Second, the examiner's nexus opinion is insufficient because 
it does not address all the questions proffered on the 
examination request.  The examination request not only asked 
the examiner to furnish an opinion as to the etiology of the 
veteran's current back condition, but also asked opinions as 
to whether the veteran's current back condition was likely 
incurred in service and whether his current back condition 
was likely permanently aggravated by service.  The examiner 
failed to respond to these two questions.  

The veteran's service medical records from his time in the 
Marines shows complaints of low back pain starting in May 
1976 with subsequent complaints in July 1977, July 1979 and 
August 1979.  The diagnosis was low back strain.  In April 
1981, the veteran was examined for entrance into the Navy.  
Due to his back complaints, he was seen in the Bone and Joint 
Clinic for an orthopedic consult.  The diagnosis was chronic 
back strain.  The veteran's entrance into the Navy was 
delayed by three months for him to complete back exercises.  
There are no additional treatment records from the veteran's 
period of service in the Navy related to his low back.  

The Board also notes that the VA treatment records also 
indicate that the veteran was hit by a motor vehicle in 2003 
from which he had renewed complaints of back pain.  

Since the veteran was diagnosed to have a low back strain 
while serving in the Marines and he currently has a low back 
condition, whether that be a herniated disc or 
osteoarthritis, an opinion is needed in order to determine 
whether it is more likely than not that the veteran's current 
low back condition is related to the low back strain incurred 
in service.  Furthermore, the examiner must take into 
consideration whether the work-related injuries in 1989 and 
1990 and the motor vehicle accident in 2003 are intercurrent 
causes of the veteran's current low back condition or whether 
the current low back condition is cumulative of the in-
service low back strain, the 1989 and 1990 work-related 
injuries and the 2003 injury.  

Accordingly, the case is REMANDED for the following:

1.   Contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, 
and request the veteran's in-service 
psychiatric treatment records for the period of 
his duty in the U.S. Marines from January 1976 
to January 1980.  Associate all requests and 
records received with the claims file.  

2.  Request the veteran's medical and 
adjudication records from the Social Security 
Administration.  See 38 U.S.C.A. § 5106 (West 
2002).  Associate all correspondence and any 
records received with the claims file.

3.  Obtain the veteran's medical records from 
the Alexandria VA Medical Center in Pineville, 
Louisiana, from May 2004 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

4.  When the above development has been 
accomplished and all available evidence has 
been obtained, the veteran should be scheduled 
for a VA psychiatric examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

All necessary testing, including psychological 
testing, should be performed to determine the 
exact nature of the veteran's psychiatric 
disorder(s).  After reviewing the file and 
interviewing the veteran, the examiner should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
acquired psychiatric disorder(s) is (are) 
related to his military service.  In conducting 
the examination, the examiner is specifically 
directed to the November 1978 psychiatric 
evaluation and the March 1978 notes in the 
service medical records related to complaints 
of eye twitching.  

5.  The veteran should be scheduled for a VA 
orthopedic examination.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.

After reviewing the claims file and physically 
examining the veteran, the examiner should 
provide a diagnosis of the veteran's current 
low back condition and then render an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
the veteran's current low back condition is 
related to the low back strain incurred during 
the veteran's service in the Marines.  The 
examiner is requested to consider whether the 
work-related injuries in 1989 and 1990 and/or 
the motor vehicle injury in 2003 are 
intercurrent causes of the veteran's current 
back condition or whether they are cumulative 
with the low back strain diagnosed in service.

If the examiner's opinion is unfavorable to the 
veteran, the examiner should provide a detailed 
explanation as to why the veteran's current low 
back condition is not related to service 
including what evidence or lack thereof was 
relied upon or any expert treatise or special 
knowledge relied upon.

6.  After ensuring that any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the 
examination reports are complete, the veteran's 
claims should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


